The plaintiff in error, Vincent Kerriel, was convicted of manslaughter in the first degree on an information charging that he did kill and murder one A.D. Cogburn, by shooting him with a shotgun, and was sentenced to imprisonment in the state penitentiary for the term of 15 years. He was also convicted of manslaughter in the first degree on an information charging that he did kill and murder N.J. Cogburn, by shooting him with a shotgun, and was sentenced to imprisonment in the state penitentiary for the term of 19 years. From the judgments he appealed, by filing in this court petitions in error with case-mades attached.
Since said appeals were taken, and before the final submission of the causes, suggestion of the death of the plaintiff in error has been made by the Attorney General. It is therefore adjudged and ordered that the proceedings in these causes be abated, with direction to the district court of Coal county to enter its appropriate orders to that effect. *Page 144